Citation Nr: 1622080	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  14-13 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial compensable rating for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1951 to March 1953. 

This appeal to the Board of Veterans' Appeals (Board) is from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  By that rating action, the RO granted service connection for a bilateral hearing loss disability; an initial noncompensable rating was assigned, effective January 17, 2003--the date VA received the Veteran's initial claim for compensation for this disability.  The Veteran appealed the initial noncompensable rating assigned to the above-cited disability to the Board. 

In April 2016, the Veteran testified at a videoconference hearing before the undersigned conducted via the above-cited RO.

The Veteran's electronic records reflect that VA treatment records, dated from 2003 to 2016, were received into the record after issuance of an April 2014 statement of the case.  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where, as here, the substantive appeal is filed on or after Feb. 2, 2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for headaches secondary to right ear surgery and entitlement to service connection for residuals of frostbite of the feet have been raised by the record in VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, dated and signed by the Veteran in April 2016, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

A determination has been made that additional substantive development is necessary with respect to the issue on appeal; specifically, to obtain complete results of outstanding September 30, 2011 and January 18, 2013 audiological results, and to schedule the Veteran for a VA audiological examination to determine the current severity of his hearing loss disability.  The Board will discuss each reason for remand separately below. 

i) Outstanding Audiological Evaluations

VA treatment reports uploaded to the Veteran's Veterans Benefits Management System (VBMS) electronic records, dated September 30, 2011 and January 18, 2013, reflect that the Veteran was seen for audiological evaluations at the Huntington, West Virginia VA Medical Center (VAMC) on these dates.  The complete results of these audiological evaluations, however, are not of record.  (See treatment reports, dated September 30, 2011 and January 18, 2013, associated with VA treatment records, dated from April 2003 to March 2016, labeled as "CAPRI" and received into the Veteran's VBMS electronic record on May 3, 2016). As these results might show that the Veteran's hearing loss has increased in severity during the appeal period, they are relevant to the claim.  Therefore, on remand, the RO should attempt to obtain the Veteran's complete audiological evaluation results performed at the Huntington, West Virginia VAMC on September 30, 2011 and January 18, 2013.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

ii) VA examination

On VA Form 21-4138, accepted as the Veteran's notice of disagreement (NOD) and received by VA in March 2013, the Veteran indicated that his hearing loss had increased in severity since VA last examined him in February 2013.  He requested that he be afforded a new examination to determine the severity of his hearing loss.  (See VA Form 21-4138, Statement in Support of Claim, accepted as the Veteran' NOD and received by VA in March 2013).  Thus, a new examination is necessary to make an informed decision regarding the Veteran's current level of severity of his bilateral hearing loss disability.  See Snuffer v Gober, 10 Vet App 400, 403 (1997) (holding the duty to assist required VA to provide an examination based on claimant's assertion of increased hearing loss since his examination two years prior to the Board's decision).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should attempt to obtain and associate with the Veteran's VBMS electronic record the complete results of the audiological evaluations performed at the Huntington, West Virginia VAMC on September 30, 2011 and January 18, 2013.  All efforts to obtain these records must be documented in the electronic record. 

2.  After any additional evidence has been received and associated with the Veteran's electronic record, he should be scheduled for a VA examination to ascertain the current level of severity of his service-connected bilateral hearing loss.  The Veteran's Veterans Benefits Management System and Virtual VA electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. 

The examiner must specify the dates encompassed by the electronic records that were reviewed.  All testing, to include an audiogram, must be performed. Specifically, the results of the audiology evaluation must state, for each ear, in numbers, the findings of pure tone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz provide the pure tone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test. After review of the examination findings, the audiogram, the statements of the Veteran as to the functional effects caused by his hearing disability, and the previous audiology test results of record, the examiner must discuss the functional effects of the Veteran's bilateral hearing loss.  The examination report must be typed. 

3.  The medical examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented.

4.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

